Citation Nr: 1621120	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-40 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to July 1992.  Service records show he had additional Army service ending in December 1985 which is unverified.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2008 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, declined to reopen previously denied claims for service connection for PTSD and bipolar disorder.  The Veteran appealed the RO's decision on these matters to the Board. 

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the above RO.  A copy of the transcript of that hearing is of record.  

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Thus, the Board has recharacterized the claim to encompass all diagnosed psychiatric disabilities of record in accordance with Clemons.

In an August 2013 decision, the Board, in part, reopened the previously denied claims for service connection for PTSD and bipolar disorder, and remanded the underlying claim for service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, to the RO for additional development.  The requested development has been completed and the matter has returned to the Board for further appellate consideration. 


FINDING OF FACT

The Veteran currently has an unspecified anxiety disorder, with PTSD, generalized anxiety, and depressive features, as a result of his Persian Gulf military service.


CONCLUSION OF LAW

The criteria for a grant of service connection for unspecified anxiety disorder, with PTSD, generalized anxiety, and depressive features, are met.  38 U.S.C.A. §§ 1110  1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  As the Board is granting service connection for an acquired psychiatric disorder, currently diagnosed as an unspecified anxiety disorder with PTSD, generalized anxiety and depressive features, there is no need to discuss whether the Veteran has received sufficient notice and assistance in his appeal.  Even if he has not, this is inconsequential and, at most, harmless error.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II. Merits Analysis

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder.  After a brief discussion of the general laws relating to service connection and PTSD, the Board will analyze the claim. 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In Mittleider v. West, 11 Vet. App. 181, 182 (1998), the Court determined that where the record does not separate the effects of a service-connected disability from the effects of a non-service-connected disability, the effects must be attributed to the service-connected disability or a medical determination must be obtained.  When it is not possible to separate the effects of the conditions, 38 C.F.R. § 3.102  requires reasonable doubt be resolved in the claimant's favor.  See 61 Fed. Reg. 52698 ( Oct. 8, 1996).  In other words, all signs and symptoms will be attributed to the service-connected disability.

Service connection for PTSD requires (1) medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) ; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor. 38 C.F.R. § 3.304(f)  (2015); American Psychiatric Association , Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), 1994.

When a claimed in-service stressor is related to the veteran's fear of hostile military or terrorist activity, such as here, the following shall be demonstrated to establish service connection for PTSD: (1) the claimed stressor is consistent with the places, types and circumstances of the veteran's service; (2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and (3) the veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3) (2015).

Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  38 C.F.R. § 3.304(f)(3) (2015).

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD and bipolar disorder, as a result of several stressful events that occurred during his participation in Operation Desert Storm.  Specifically, he maintains that he witnessed the deaths of an Arab family in a religious dispute at a base gate and experienced anti-aircraft fire while flying on a B-52 bomber.  (See Transcript at pages 11, 29; and January 2014 VA examination report)).  

At the outset, the Board notes that the Veteran's military personnel records reflect that he was deployed to Operation Desert Storm with the 4300 Provisional Bomb Wing (PBW).

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran has a current diagnosis of PTSD, and whether his acquired psychiatric disorder, diagnosed as unspecified anxiety disorder, with PTSD, generalized anxiety, and depressive features, is related to his Persian Gulf service.  In support of the foregoing, a January 2014 VA psychologist concluded that the Veteran did not satisfy the full criteria for a diagnosis of PTSD, and that this disability was more appropriately diagnosed as an unspecified anxiety disorder, with PTSD, generalized anxiety and depressive features, was more likely than not due to his PTSD stressors.  The Board notes that during the January 2014 VA examination, the Veteran provided a history with respect to his PTSD stressors that is consistent with that previously reported herein.  In contrast, an August 2001 VA hospitalization report contains an assessment of, 
"Probable Adult ADD embedded in PTSD from childhood and Major Depressive episodes."  (See August 2001 VA hospitalization report, associated with VA treatment records, dated from March to August 2001, labeled as "Medical Treatment Record-Government Facility" and received into the electronic record on March 31, 2008). 

Inasmuch as the Veteran's service records indicate that he served in Operation Desert Storm, the provisions regarding "fear of hostile military or terrorist activity," are applicable in this case.  Although the provisions of 38 C.F.R. § 3.304(f)(3)  regarding "fear of hostile military or terrorist activity" are only explicitly related to diagnoses of PTSD, the Board cannot ignore the competent medical evidence indicating that a different diagnosis was etiologically linked to these same purported experiences.  The Board also finds the Veteran's testimony on this matter at the March 2011 hearing to be credible.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the record reflects that it is at least as likely as not that his unspecified anxiety disorder, with PTSD, generalized anxiety and depressive features, was incurred as a result of his active military service.  Therefore, service connection is warranted for this disability.


ORDER

Service connection for an unspecified anxiety disorder, with PTSD, generalized anxiety and depressive features, is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


